DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/30/2021.
As indicated in Applicant’s response, claims 1, 3, 6, 9, 12-13, 15, 18-19 have been amended. Claims 1-20 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 15-17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Bykanov et al, USPubN: 2018/0328868 (herein Bykanov - incorporating Veldman: 2015/0117610 and Bakeman: 2014/0019097, by reference, see Bykanov: 0196, 0198, and incorporating Zangooie: 2006/0167651 by reference - see Bakeman: para 0039) in view of Krisnan, USPubN: 2017/0314912 (herein Krishnan) and Shanmugasundram et al, USPubN: 2003/0049390 (herein Smg_Sundram) and Eriguchi et al, USPubN: 2003/0207476 (herein Eriguchi)
	As per claim 1, Bykanov discloses a method comprising:
applying thin-film measurement data (para 0214; see Zangooie: parameters of the thin film ... under investigation - para 0005) associated with manufacturing parameters (para 0203; Bakeman: parameterization of the structure, film thickness - para 0026; parameters of a semiconductor specimen ... fitting models of the ... response of the specimen to measurement, measurement precision - para 0009-0010; target parameters, correlated parameters - para 0013-0014) of manufacturing equipment (T-SAXS metrology, semi conductor manufacturing - para 0020; advanced manufacturing nodes - para 0019);

is different from (Fig. 11, 21, 23; optical metrology - para 0005; thin-film ... tools - para 0007; T-SAXS, scattered light, parametized measurement, properties of the specimen - para 0075-0076; para 0214; positioning a specimen ... target includes one or more spatially defined zones - see Abstract; Bakeman: Fig. 2-3 – Note0: Optical spectrometer and X-ray metrology measurement methods using thin-film associated with illuminating target and measuring spectral response from specimen reads on film data being different from the surface of specimen or target material to which illumination beam is being applied) target data (e.g. opaque materials, metrology targets - para 0019; surface of the semiconductor wafer - para 0020; plane of the wafer - para 0021; beam with respect to the specimen - para 0024), 
wherein the film property data is correlated among two or more variables (material characteristic, electron density, absorptivity, index of refraction, SWA, overlay, pitch walk – para 0196; see Veldman: overlay, pitch, CD, height, side wall angle, LWR, LER pitch walk – para 0028; geometric and material properties – para 0035; see Bakeman: edge roughness, pore sizze, density, film thichness; electron density, grain structure, orientation – para 0089: see Zangooie: dispersion value – para 0031);
selecting, by a processing device, a set of data points (e.g. dies, patterned features, reticle - para 0221-0222; periodic zone - para 0133-0134; Fig. 1; see reflection area 103 from beam 116 – Fig. 8A, 8B and collector film 119 – Fig. 9, 11; see zone 224 – para 0146-0147 - see Bakeman: para 0043; Zangooie: structures on the wafer, perpendicular to the face of the wafer - para 0005 – Note1: selected axis of beam orientation and inverted equation to collect image data associated with flux transmitted according to a Z-axis reads on selecting a collected data points per reflectometry from a orthogonal reflection data 114 on collection surface 119 or thin film layer of T-SAXS metrology – Fig. 1; Fig. 9; para 0111; para 0092; para 0086) the target data (surface of wafer ... perpendicular to the first axis - para 0079; see Zangooie: perpendicular - para 0005;
performing, by the processing device, feature extraction (lithographic feartures - para 0112; six degree of freedom, range of angles, locations and orientations on the surface - para 0080; heght of a feature, orientations, angle of incidence, asimuth angle, angular orientations - para 0077; diffracted radiation, scattering yields - para 0078; gripping features, actuators, distance, tip-tilt-Z-para 0093-0095; see Zangooie: Fig. 2(b); local parameters, global parameters, set of Ouput - para 0025; azimuth angles, local parameters, global parameters, angles of incidence - para 0035; wavelength, angle of incidence, azimuth angle - para 0005) on the set of data points (see above); and
determining, based on the feature extraction, updates (e.g. image is compared, estamated by a geometric ... discrepancies are used to update ... the model - para 0195; measured parameters ... used to update the ... structural model - para 0196; position of the wafer ... changing the focus position ... until lithographic feartures ... come into ... focus - para 0112; see Bakeman: alter the parameter-ization of the structural model - para 0061) to one or more of the manufacturing parameters to meet the target data (e.g. parametric structural model - para 0195-0196; para 0178-0179).
	A) Bykanov does not explicitly disclose applying thin-film data (measurements to a manufacturing equipement) and extracted features from the applying in terms of
	(i) receiving film property data associated with manufacturing parameters of a manufacturing equipment;
	(ii) selecting a set of data points of the film property data that are orthogonal to the target data; and performing, by the processing device, feature extraction on the set of data points.
	Seeking a solution from a regression type of measurements as in Bykanov, Bakeman or Zangooie, using metrology techniques coupled with illumination of target structure, the latter being such as semiconductor material or wafer as specimens to repeatedly apply a thin film at various or specially configured instances of capturing response or measured output acquisition caused from diffraction, or spectroscattering, or reflection (Bykanov: para 0020-0030) per effect of the various properties of specimen (e.g. wafer model - para 000074-0076; Fig. 1) or target material responsive to particular beam alignment entails parameters pre-structured as lithographic points on the film to enable observance of repercussion signals or reflective metrics from the target structure serving as correlative information (para 0019) on basis of characterization or metric evaluation of how the target data points, localized area of interest or designated surface/substance, characterized with a geometry thereof would respond to a corresponding illumination configuration, physical orientation (Fig. 21-23) used for each measurement instance of the very methodolgy or algorighm applied; i.e. in terms of quantifiable outcome or observable lithographic features associated with the applied measurement or metrology setting.
	Hence, a correpondence with property pre-recorded on a thin film with the reflective metrics acquired from the target data, geometry or physical material thereof entails that each thin film instance has been abstracted to include initial property laid on the film (Bykanov: para 0028-0029, 0166, 0215) to regressively map with that of the measured wafer target prior to launching a metrology or T-SAXS measurement and parameters correlation instance (para 0077) per Bykanov, as this can be seen in Zangooie (parameters of the thin film ... under investigation - para 0005) and Bakeman (parameterization of the structure, film thickness - para 0026; geometric parameter of a line edge, pore density, pore size, roughness - claim 8, pg, 11) and/or Veldman (sized pinholdes, beam divergence … angles of incidence – para 0062-0063; scattering of the beam – para 0067); hence film property data is either disclosed or would have been obvious to support target response and metrology-based correlation.
	Further, Krisnan discloses illumination of a target specimen material (Fig 14) with application of a thin film as CD specimen to carry with it thin-film specimen parameters such as refraction index, dielectric tensor, layer thickness and sequence as parameters which also include geometric paremetric values (para 0048) associated with refractive layer or indices associated with layers subjected to metrology tool as well as mechanical parameters of the tool including angle of incidence, wavelength, aperture etc. all considered either as fixed or floating parameters. Hence, provision of a thin film specimen with parameters pre-configured to acquire metrics or reflection values of fixed or floating parameters of the tool, the target geometry, physical state of the specimen is recognized.
	Moreover, measuring target wafer properties a film deposition method using chemical vapor process is shown in Smg_Sundram (Fig. 2-3, 5) iterative measurements in a metrology system (para 0076) for assesing reliabilty from metrology failures (para 0077) where a deposition model for the regions have variables that correlate with one or more of the film properties in terms of deposition recipe parameter that corresponds with at least one deposition variable of the model (see Abstract; claim 1, pg. 10), wheren the deposition recipe (para 0109) is constructed from depositing a film onto a wafer, so that film property (para 0108) for each wafer region is determined with calculated deposition recipe and update thereof to maintain target property from feedback (para 0100) to deposition effect of controlling film properties. Hence, provision of film properties and update to a deposition instance (deposition recipe) upon feedback from variables calculated from depositing a film onto regions of a wafer is recognized.
	Additionally, Eriguchi also discloses control of semiconductor manufacturing with optical evaluation of arrangements (para 0049-0058) using light application of an insulating film on top of the semiconductor substrate for spectroscopic and reflectance measurement on basis of light 
reflection from one or more substrate regions (para 0034-0039) and evaluating the electric property 
of the film (Fig. 27a, b) based on changes in reflectance of the light at a given frequency applied to specific regions of the semiconductor (para 0040) as control means in processing the experiment; the control including judging/evaluating of the film property using feeback quality of the reflectance via captured values of the spectrum (para 0041), for prompt control of the film property to generate 
desired properties on studying the semiconductor; e.g. eliminating impurity of the material and 
reducing useless semiconductor space per a in-line optical dry etching in relation to the 
manufacturing process (paa 0061-0078). Hence, application of film property (on a semiconductor 
target) and (feed-back based) controlling the property thereof from reflectance/arrangement outputs
to optimize cost in manufacturing of semiconductor, eliminate unused impurity and space of the target substrate is recognized.
	Therefore, based on illumination-based reflectance readings and contemplated areas of focus to be observed per a specific light alignment in Bykanov’s effect of reducing target space and 
filtering of errors (para 0091-0092) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement processing device 
associated with a thin-film application over a target data or surface material per Bykanov’s metrology iterative collection of tool-pertinent (lithographic) features outcome or reflectance measurements, so that the applying is performed using pre-configuration by the tool, including receipt of film property data - as per Krisnan pre-establishing properties on a thin film specimen, film property for a depositing recipe in Smg_Sundram, and insulating film property on top of substrate per Eriguchi manufacturing controller - associated with manufacturing parameters of a manufacturing equipment; so that light direction configuration and thin film application over target data by respective arrangements per each instance of reflectometry process would afford identification of significant property data points and selection of data point area or set thereof per effect of applying the film property data as set forth above, and using property information on the film to identify set-points from their perpendicular projection on the target surface, so to extract and collect target response measurement data as (set-point related) lithographic and tool features; because
	(a) the selection of significant set-points representative of a given portion of the target specimen (or wafer geometry) provides a better area focus (using the metrology per Bykanov 
reflectometry and a specific light/surface perpendicular configuration or axial alignment) which in turn would afford the manufacturing processing device, via (tool or lithographic) features extraction for each arrangement associated with property coverage of the applied film, to register a corresponding metrology instance outcome or measurement associated with the very set of features whose quantitative response or physical values captured by the process of correlating with the set of data points or redefined area of focus, can be used to iteratively reconfiguring and progressively finetune, via succesive updates, manufacturing parameters deemed the most significant in effectively processing a target specimen or wafer production;
	(b) the data set identification thereby being adapted for studying property of a target via 
effect of running a light incidence aligned for reflectometric purposes through a property film onto one such selective target/specimen set of data point, in terms of possibly eliminating property points that but constitute sparse/isolated representation of the target geometry or reflectance material; i.e. application of a thin film property data over a target surface or specimen per Bykanov process of finetining parametric data and properties of target set not only enabling progressive adjust of the target surface affording possible reduction of a large space state into a more focused set of data thereby to accommodate endeavors in learning the target data with more appropriate techniques that best suit of reflectometry and tool-related parameter reconfiguration, but also alleviating cost for processing a large data space intended for the manufacturing process; that is
	(c) the reduction thereof enhancing cost reduction and affording a degree of undertanding 
and control over a desired subset of properties resulting from the iterative adjustment or selection of which the overall manufacturing process is to improve upon (e.g. using learning from consistent and centralized patterns on the target as opposed to peripheral errors) via successive identification of data points or subset (reflective of the applied film) whose properties represent a certain specimen area of interest for which update and adjust to their experiment parameters can optimize deployment of resources that are allocated for the manufacturing process.
As per claim 2, Bykanov discloses (method of claim 1), wherein the manufacturing parameters comprise one or more of hardware parameters (dimensions, thickness - para 0004; diverse physical properties - para 0005; dimension, height of - para 0077) or process parameters (e.g. measurement model, adjustable parameters, optical properties - para 0076; angle of incidence, azimuth - para 0077).
As per claim 3, Bykanov discloses 
a first line that substantially passes through the set of data points is substantially orthogonal (Fig. 11; Zangooie: structures on the wafer, perpendicular to the face of the wafer - para 0005) to a second line that substantially passes (collector 119 - Fig. 1 - Note2: grid lines forming wafer 101 – Fig. 11 – subjected to scatterometry – para 0007 – and collection of reflection data – para 0073, 0075 - bearing characteristics of wafer on basis of orientation of beams – para 0071 - by which set of data points of thin film – see Bakeman: par 0027, 0090 refer to claim 1 - - are identified by irradiation incidence – para 0079 - reads on one or more second lines forming the wafer grid – see grid on Fig. 11 – or one or more grid lines of specimen surface being perpendicular with incidence (first) beam lines that pass through the thin-film surface associated with the scatterometry tool ) through the target data (specimen (semi-conductor wafer – para 0020 – the pass through information by first line collected at layer 119 at a distance from wafer 101 – Fig. 1);
But Bykanov does not explicitly disclose ( method of claim 1), wherein the determining that the film property data is correlated and is different from the target data (refer to claim 1) comprises determining that the film property data is substantially parallel to the target data.
However, scatterometry in Bykanov implements a semi-transparent material layered as reference frames being stacked and aligned respective to a target surface (wafer 101 – Fig. 1)  in conjunction beam occlusion (Fig. 6-7) and stage reference reflectometry approach, the reference material usually positioned collinear with the X-axis of the (wafer) surface, or having markers positioned co-planar with the wafer surface, or arranged with pins also aligned parallel the the X-axis (para 0100-0102); hence reflectometry using beam projection onto a target surface (a wafer specimen) and equipped with a particular material reference positioned as planar layer substantially parallel to said target surface in order to collect target/wafer refraction characteristics  – collection 119 - para 0071-0072; 0075 – collected as scatterometry measurements from a pass-through beam – para 0193, 0195 - oriented perpendicular through the specimen surface – wafer 101 - Fig. 1 -  is recognized in this well-known scatterormetry methodology.
	As illustration, application of thin layer as a planar positioning for parallel deposit over a target wafer is shown in Smg_Sundram (Fig. 2-3, 5; para 0076-0077) entails parallel deposing of a property layer over the plane of the target wafer.
	Therefore, based on use of thin-film placement over target surface per the well-known metrology and beam reflectometry associated therewith, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the reflectometry approach in Bykanov’s calibration of target surface so that correlation of film property and target surface counterparts is implemented on basis of alignment requirement or reference setting that includes effect of determining that the film property data is substantially parallel to the target data, as set forth in Smg_Sundram; because
	alignment of the thin property film over the target wafer or specimen surface so that the film is substantially parallel with planar axes of the target would afford light beam configured for orthogonal projection reflectometry to achieve the desired angle of application according to which the projected response of the target surface provide a direct type property correlation with corresponding property points on the reference film placed or deposited in a collinear positioning with the target planar axes, with benefits for selecting point of focus (see rationale A in claim 1) and capturing metrics for pertinent features which would be contributing to optimizing learning of the manufacturing process and alleviating cost for its relevant parameter tuning.
As per claim 4, Bykanov discloses (method of claim 1), wherein the performing of the feature extraction is via one or more of principal component analysis (PCA), clustering, factor analysis (FA - response function, form factors - para 0179), discriminant analysis (interactions are discriminated by comparing - para 0074), or correlation matrix (e.g. channels are correlated, matrix of the SAXS channel uncertainties - para 0182-0183). 
As per claim 7, Bykanov discloses method of claim 1 further comprising implementing the updates to the one or more of the manufacturing parameters (image is compared, estimated by a geometric ... discrepancies are used to update ... the model - para 0195; measured parameters ... used to update the ... structural model - para 0196; position of the wafer ... changing the focus position ... until lithographic feartures ...come into ... focus - para 0112; see Bakeman: alter the parameterizatoion of the structure model - para 0061) of the manufacturing equipment to meet (used to update ... the model, converge on an accurate parametric measurement model - para 0195; parametric structural model - para 0196; until lithographicfeartures ...come into ... focus - para 0112) the target data. 
As per claim 9, Bykanov discloses a system comprising: a memory; and
a processing device, coupled to the memory, to:
receive film property data associated with manufacturing parameters of manufacturing equipment;
determine that the film property data is correlated and is different from target data, wherein the film property data is correlated among two or more variables;
select a set of data points of the film property data that are orthogonal to the target data;
perform feature extraction on the set of data points; and determine, based on the feature extraction, updates to one or more of the manufacturing parameters to meet the target data.
( All of which having been addressed in claim 1)
	As per claim 10, refer to rationale of claim 3.
As per claim 11, refer to rejection of claim 4. 
As per claim 15, Bykanov discloses a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processing device, cause the processing device to:
receive film property data associated with manufacturing parameters of manufacturing equipment;
determine that the film property data is correlated and is different from target data, wherein the film property data is correlated among two or more variables;
select a set of data points of the film property data that are orthogonal to the target data;
perform feature extraction on the set of data points; and
determine, based on the feature extraction, updates to one or more of the manufacturing parameters to meet the target data.
 	As per claim 16, refer to claim 3.
	As per claim 17, refer to claim 4.
Claims 5-6, 12-13, 18-19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Bykanov et al, USPubN: 2018/0328868 (herein Bykanov - incorporating Veldman: 2015/0117610 and Bakeman: 2014/0019097, by reference, see Bykanov: 0196, 0198, and incorporating Zangooie: 2006/0167651 by reference - see Bakeman: para 0039) in view of Krisnan, USPubN: 2017/0314912 (herein Krishnan) and Shanmugasundram et al, USPubN: 2003/0049390 (herein Smg_Sundram) and Eriguchi et al, USPubN: 2003/0207476 (herein Eriguchi); and further of Majumdar et al, USPubN: 2020/0051235 (herein Majumdar), Funk et al, USPubN: 2008/0183411 (herein Funk) and David, USPubN: 2017/0109646 (herein David)
	As per claim 5, Bykanov discloses (method of claim 1) further comprising training a machine learning model to generate training data (model based regression, machine learning, solving for values, minimize errors - para 0076) and a trained machine learning model for the determining of the updates (refer to claim 1) to the one or more of the manufacturing parameters (refer to claim 1).
	Bykanov does not explicitly disclose generating training data for the trained machine learning model in terms of:
(i) generating first training input comprising historical manufacturing parameters of the manufacturing equipment, and generating first target output for the first training input, wherein the first target output comprises historical film property data; and
(ii) providing the training data to train the machine learning model on a set of training inputs comprising the first training input, and a set of target outputs comprising the first target output.
	Funk discloses wafer thickness dependent measurement and library profiling thereof in terms of capturing measurement on simulated light diffraction relevant characteristic of the target structure (see Abstract) for tuning the wafer processing subsystem (Fig. 4) and seeking the best match or corrective action from differentiating between estimated signals and real-time signals (Fig.5) where optical data or historical data are used with the library-based techniques and/or machine learning techniques (para 0236)
	David also discloses control techniques on semiconductor manufacturing (Fig. 7-8) such as dimensionality reduction (Fig. 6) using machine learning (see Abstract) on set of input data for correlation pre-processing purposes; with user effect of weighting on set of historical data to be used to train a model, where rebuilding a model to operate downstream is coupled with adjusting how historical data should be used (para 0175).
	Hence, machine-learning techniques in building semiconductor correlation model or consolidating profile of wafer processing subsystem via selective use of historical data or input is recognized.
	Majumdar discloses virtual metrology with machine learning receiving of training data (para 0050) to implement predictive modles upon trained values for a given input set into the metrology training; including validating output of the model training on basis of image data from previously trained historical data, the virtual metrology training from image to obtain consistency in visual output for calibration purposes (para 0029); hence, using historical data as part of input set into a machine learning to consolidate feedback or image properties consistency obtained from training model output which are validated for calibaration purposes is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement model training or ML (machine learning) techniques in Bykanov so that ML experiment, training would include first training input comprising historical manufacturing parameters of the manufacturing equipment as per Funk and David from above; and generated first target output for the first training input, wherein the first target output comprises historical film property data from effect of using historical data to obtain output model in Majumdar, i.e. the output obtaining from providing the training data to train the machine learning model on a set of training inputs comprising the first training input, and a set of target outputs comprising the first target output; because
	refining a property-based metrology regression learning and consolidating a manufacturing process from iterative implementation of machine learning model on basis of selective input data and incorporating knowledge from past or historical recordation in adapting the proper input training would facilitate realization of training output whose implemented ML model would bear tight correlation between the selective learning from past training into a executed metrology output, so that comparative assessing of input versus output not only confirm consistency between estimated outcomes and realized model or real-time outcome, thereby facilitating identification of update areas to be considered in seeking the best resource optimizing solution to the parametric setting of the manufacturing endeavor, but also would enable consolidating ML or metrology experimenation profile as update back into the historical repository.
As per claim 6, Bykanov discloses (method of claim 5) further comprising: providing the target data to the trained machine learning model, wherein the
selecting of the set of data points and the performing of the feature extraction(refer to rationale A in claim 1) is via the trained machine learning model (refer to claim 5 – Note3: use of historical outcome as input to the ML reads on previously recorded target data reused or fed as model input into a new ML experiment)
Bykanov does not explicitly disclose 
obtaining an inverted solution comprising one or more outputs from the trained machine learning model, wherein the determining of the updates comprises extracting, from the one or more outputs, the updates to the one or more of the manufacturing parameters.
	But implementing historical data as target information passed into a training model using ML techniques and validation of outcomes to support consolidation of target properties as set forth per Bykanov encompasses effect of light-reflectrometric use of selective data set and associated feature measurements specified for the data set to enable regressive type learning or repetitive assessment of the simulation model, which entails real-time collection of model response in terms of outcome reflective of the repeated instances of historical input training per Bykanov metrology reflectometry learning and machine learning adaptation as set forth in rationale of claim 5 from above.
	Based on effect of obtaining consistency between estimated data and real-time output as shown in Majumdar, and training input from historical data as per Funk and David, where
manufacturing process can be updated with the output assessment of the reflectometry arrangement or experimented training model set forth with the rationale of claim 6, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement updates to parameters configuration of Bykanov’s manufacturing process so that the parameter updates comprise steps of extracting, from the one or more outputs, the updates to the one or more of the manufacturing on basis of an an inverted solution gathering, because realized from realtime outputs from the trained machine learning model as per Majumdar collection of model outcomes in real-time would serve as feedback in consolidating knowledge base of training input or repository of metrology profiles, whereby the learning aspect in correlating training input from historical data or previously recorded target behavior with a inverted solution process as set forth above, would afford the manufacturing resources management with comparative re-assessment of what is expected with what is being realized via actually conducted model implementions or repetitive ML executed instances of reflectrometry, whereby consistency determination can meet a sought after solution that carries out effective manufacturing of a target object or material, upon well-organized and regression type learning of properties using tools effecting metrology measurement and property-driven trainng test. 
As per claim 12, Bykanov discloses (system of claim 9), wherein the processing device is further to train a machine learning model to generate a trained machine learning model to determine the updates to the one or more of the manufacturing parameters, wherein to train the machine learning model, the processing device is to generate training data for the machine learning model, wherein to generate the training data, the processing device is to:
generate first training input comprising historical manufacturing parameters of the manufacturing equipment; and
generate first target output for the first training input, wherein the first target output comprises historical film property data; and
provide the training data to train the machine learning model on (i) a set of training inputs comprising the first training input, and (ii) a set of target outputs comprising the first target output.
	( All of which having been addressed in claim 5)
As per claim 13, Bykanov discloses system of claim 12, wherein the processing device is further to:
provide the target data to the trained machine learning model, wherein the processing device is to select the set of data points and perform the feature extraction via the trained machine learning model; and
obtain an inverted solution comprising one or more outputs from the trained machine learning model, wherein to determine the updates, the processing device is to extract, from the one or more outputs, the updates to the one or more of the manufacturing parameters.
	( All of which having been addressed in claim 6) 
As per claim 18, Bykanov discloses non-transitory computer readable medium of claim 15, wherein the processing device is further to train a machine learning model to generate a trained machine learning model to determine the updates to the one or more of the manufacturing parameters, wherein to train the machine learning model, the processing device is to:
generate training data for the machine learning model, wherein to generate the training data, the processing device is to:
generate first training input comprising historical manufacturing parameters of the manufacturing equipment; and
generate first target output for the first training input, wherein the first target output comprises historical film property data; and
provide the training data to train the machine learning model on (i) a set of training inputs comprising the first training input, and (ii) a set of target outputs comprising the first target output.
	(refer to rationale in claim 5)
	As per claim 19, refer to rationale of claim 6.
Claims 8, 14, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Bykanov et al, USPubN: 2018/0328868 (herein Bykanov - incorporating Veldman: 2015/0117610 and Bakeman: 2014/0019097, by reference, see Bykanov: 0196, 0198, and incorporating Zangooie: 2006/0167651 by reference - see Bakeman: para 0039) in view of Krisnan, USPubN: 2017/0314912 (herein Krishnan) and Shanmugasundram et al, USPubN: 2003/0049390 (herein Smg_Sundram) and Eriguchi et al, USPubN: 2003/0207476 (herein Eriguchi); and further of Funk et al, USPubN: 2008/0183411 (herein Funk), Schwarm et al, USPubN: 2003/0049376 (herein Schwarm) and Musselman, USPubN: 2020/0091017 (herein Musselman)
As per claim 8, Bykanov does not explicitly disclose method of claim 1 further comprising displaying the updates to the one or more of the manufacturing parameters via a graphical user interface.
	Metrology system by Bykanov utilizes tool and techniques by which successive simulation of applied reflectometric arrangement can yield outcomes by which multi-variable correlation enables expected film data to be set forth to match with experimental metrics from the physical features and quantitative response or parametric measurement from the target space thereof, whereby a manufacturing process can be reduced in implementation and usage complexity.
	Metrology arrangement to consolidate this type of property correlation between expected data and target data is shown in Funk tools or optical methology subsystems (para 0008-00010, para
0033, para 0044) equipped with interface for coupling metrology tools with processing tools in relation to collected data as historical data or real-time wafer data, or process data indicative of realtime wafer thickness or temperature, where material processing data is being passed the variable implementation or procedures tool to override a current model, to update library subsystem or resolve latest regression results (para 0042), including interface to report on errors, alarm condition suggesting override of commands, repriotize current process flow, and real-time status update display (para 0161) of any corrective intervention resulting from events, warning or conditions occurred with measurement subsystem, the report including actual settings for the wafer, calibration parameters (para 0166). Hence, display of report on basis of real-time detect of latest events, wafer variable settings or corrective adjust or model override is recognized.
	Schwarm further discloses feedback control associated with metrology tools, using errors processing to evaluate reliabilty of the measurement (para 0074) to consolidate the system resistance to variation and failures (para 0075) where process variables are measured and updated via models in relation to predicted or actual wafer measurement relevant to deposited film provided properties (para 0087; Fig. 5), and providing communication of processing data via a display interface (para 0098; Fig. 6); hence interface for displaying variable processing and real-time variation of the film deposit processing subsystem of metrology-based control is recognized.
	Musselman discloses controller for wafer fabrication having pre-process and post-process metrology (Fig. 4A, 4B) with locations sampling effect across surface of the wafer (para 0032) and parametric adjust (Fig. 3) effecting change to control parameters so as to reduce the sampling scope (para 0033) and capture the largest sampling coverage, where chosen programmatic instructions, parametric settings or process conditions are conveyed by a controller display interface (para 0078)
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement computer/controller system and servers in Bykanov approach (website, server - para 0224) so that capture of real-time configuration of parameter and report on the latest state of the metrology processing would include use of a graphical user interface hosted by these computer system to report on the latest adapted configuration, the report implemented via a display - as per Musselman, Funk and Schwarm interface - configured for reporting on the updates to the one or more of the manufacturing parameters; because 
	visual report of incident or cause for alarms coupled with graphical interface or display in showing of ensuing parametric re-arrangement or state of overriding of a faulty models would ease a metrology developers with a most favorable type of real-time update or informative assistance which in turn would immediately facilitate rendering or selection of corrective actions decision, consolidating metrology profile or in reaffirming or disapproving the parametric settings from which
either a property consistency is attained, or an matching failure or metrology type discrepancy has occured.
	As per claim 14, Bykanov discloses (system of claim 9), wherein the processing device is further to one or more of:
	implement the updates to the one or more of the manufacturing parameters of the manufacturing equipment to meet the target data (refer to rejection of claim 7); or the updates to the one or more of the manufacturing parameters via a graphical user interface, 	(refer to rationale in claim 8)
 	As per claim 20, refer to rejection of claim 14.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Bykanov’s reduction of correlations of metrology dimensions, beam motion due to changes to air, temperature, associated to zones of a calibration target that are perpendicular to a beam fails to teach or suggest ‘determining … film property data is correlated among at least two variables and is different from target data’ (Applicant's Remarks pg. 10, middle).  The newly added language as mentioned from above has been currently addressed with proper mappings to which Applicant’s apparent allegation on patentability merits constitutes a premature argument and is deemed largely MOOT.
(B)	Applicants have submitted that use of zones of calibration target in Bykanov cannot be same as “selecting, by a processing device, a set of data points … that are orthogonal to the target data” (Applicant's Remarks top, pg. 11).  As metrology used in wafer processing was known for capturing refraction information, scatterology metrics resulting from a beam passing through a target surface onto a collector thin film, the set of data captured on the film in Bykanov constitutes a collection set that captures reflective information from the interaction of the beam against the properties of the target surface (see Bykanov: Fig. 1), so that as projected on the thin film, these refraction points comprise reflective information chosen to be perpendicular to the target area, not to mention that (emphasis here) a point or set of points cannot geometrically be perpendicular to surface (as expressed in the claim language), when in fact, a plane or a line can be construed as orthogonal to a another surface.	Therefore, the set of points reflected from a wafer surface (target 101 – Fig. 1) and collected at an orthogonal projection angle onto a thin film layer (Bykanov: collecion layer 119 - Fig. 1), such that, as collected, amounts to a set being result from a directly perpendicular projection from the target wafer plane (being submitted to a perpendicular beam) to the collector plane as per Bykanov’s scatterology (Fig. 11-13), and a particular central set (see para 0146-0147) per this reflectology means constitutes a set selected as orthogonal among other sets (see set 114 in Fig. 1) that are not orthogonal reflection data(see reflection area from beam 116 – Fig. 8A, 8B; zone 224 – Fig. 12-13)
	Therefore, alleging that a set of data is not evidenced in Bykanov as being those points on a thin film selected as orthogonal to a target surface is deemed largey inconclusive, notwithstanding the concept that set of points cannot be geometrically perpendicular to a plane.
( C)	Applicants have submitted that Bakeman’s irradiation and finding of quality fit between models for optical measurement data cannot meet the language recited as (1) ‘determining … film property data is correlated among at least two variables and is different from target data’; nor can this model building in Bakeman evidence (2) “selecting, by a processing device, a set of data points … that are orthogonal to the target data” (Applicant's Remarks pg.  11, bottom and pg. 12 top)
	Alleging that Bakeman and Zangooie are practically silent about feature (1) and (2) cannot be construed as a proper prima facie case of rebut, since Bakeman has been cited to re-inforce the metrology endeavor wherein target material is being subjected to light orientied in a way that properties such as parameterization of the structure, film thickness, geometric parameter of a line edge, pore density, pore size, roughness are reflectively collected on a thin film distant and places parallel to plane of a target material, which is basically the common measurement methology Bykanov, Veldman and Zangooie implements, whereas mention of non-obviousness for the newly added feature (1) is deemed largely moot and whereas feature (2) has been addressed with teachings from Krishnan, Smg_Sundram, Eriguchi ontop of Bykanov, Bakeman, Zangooie as alleged.
	In fact, obviousness of feature (2), however includes a one skill in the art’s rationale that is based on teachings from more references than Bykanov, Bakeman and Zangooie and alleging that this feature (2) would have been non-obvious according to a position (taken by Applicant) that clearly disregards use of the other references, namely, Krishnan, Smg_Sundram, Eriguchi as set forth with the 103 rationale as effectuated, is deemed largely insufficient.
( D)	Applicants have submitted that Krishnan, Smg_Sundram, Eriguchi are relied upon to address the features being emphasized from above, and request to withdraw the rejection of independent claims (1, 9, 15) having those feature would be in order; and accordingly, rejection to claims 5-6, 12-13, 18-19, 8, 14, 20 would be equally have to be withdrawn (Applicant's Remarks pg. 13)
	The above allegation that Krishnan, Smg_Sundram, Eriguchi in combination fail to support obviousness of the features (1) or (2) is deemed a mis-interpreted assessemnt of the office action; therefore prosecution state of claims 1, 9, 15 will stand as set forth in the Office Action, including rejected state of feature (1) and (2)
	In all, the arguments are deemed insufficient to overcome the rejection to claims 1-20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

May 11, 2021